DETAILED ACTION
	This Office Action, based on application 16/736,272 filed 7 January 2020, is filed in response to applicant’s amendment and remarks filed 22 September 2022.  Claims 1-4, 6-15, 17-23, and 25-27 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 22 September 2022 in response to the Office Action mailed 16 August 2022, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued new matter rejection in view of applicant’s amendment and remarks.  While the Office Action mailed 16 August 2022 noted Claim 7-11, 18-22, 26, and 27 were determined to be allowable over prior art, consideration of the claims in view of prior art was made in view of the claims as presented {MPEP 2163.06 – “The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.”}.  Applicant’s amendment to overcome the new matter rejection altered the scope of the claims such that the basis in which the Office Action cited the claims to be allowable over prior art are no longer applicable (e.g. removal of the limitation of an access count of a memory device).  As such, the instant Office Actions finds the claims no longer distinguish themselves in view of prior art for reasons presented in the prior art rejection to the claims below.  As noted in the Advisory Action mailed 30 September 2022, HIRATSUKA provides evidence that the new features incorporated into the claims are known in prior art; a new prior art rejection in view of previously cited prior art references are presented below.
	Claim Rejections under 35 U.S.C. § 103
On Pages 14-18, the applicant traverses the prior art rejection to independent Claims 1, 12, and 23 (and corresponding dependencies).  On Page 15, 3rd ¶, the applicant summarizes the Office’s position regarding the grounds of rejection in view of the LOH and RAPOPORT references.  On Page 15, 4th ¶ through Page 16, 3rd ¶, the applicant discusses the claims in view of the LOH reference {Argument 1}.  On Page 16, 4th ¶ through Page 17, 2nd ¶, the applicant discusses the claims in view of the RAPOPORT reference {Argument 2}.  On Page 17, 3rd ¶ through Page 18, 1st ¶, the applicant discusses the claims in view of the MATTHEWS reference {Argument 3}.  On Page 18, 2nd ¶ through 3rd ¶, the applicant discusses the claims in view of the IINUMA and LOH references {Argument 4}.  While applicant’s remarks are generally narrative and do not explicitly associate each argument with the particular claim limitation being alleged as not being disclosed by prior art, the Office’s response below attempts to address each and every argument set forth by the applicant.
 In response to {Argument 1}, the applicant alleges “the claims concern indicating first and second data structures as swappable or not swappable, having a file name or object name and are data structures having configuration information generated by an operating system” while cited LOH concerns a cache block.  In response, the Office notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the Office relies upon the combination of teachings of IINUMA, LOH, and RAJ for fully disclosing the cited limitations.  While LOH is directed to maintaining an attribute to indicate whether or not a unit of storage may be evicted (analogous to being ‘swappable’ or ‘not swappable’), the Office maintains the rejection of record establishes that it would be obvious to one of ordinary skill in the art to apply the attribute to a data structure as taught by IINUMA (which further teaches data structures have a file name or object name) and RAJ (which further teaches data structures may have configuration information generated by an operating system).
In response to {Argument 2}, the applicant alleges RAPOPORT does not teach “indicating whether first data structures are not swappable and second structures are swapable <sic> based on estimated frequencies of the first and second data structures”.  In response, the Office notes the function of the claimed ‘swappable’ indicator is to indicate whether or not the data structure may be is to be maintained in the first level memory or moved to a second level memory.  As noted by the applicant, Para. 15 of RAPOPORT discloses frequently accessed pages are to be retained in volatile memory (or first level memory) while rarely accessed pages are to be evicted to non-volatile memory (or second level memory); the Office maintains retaining pages in volatile memory is analogous to indicating the pages as ‘not swappable’ since the pages are “maintained in a first level memory and not moved to a second level memory”.  Since RAPOPORT reassigns memory pages based on estimated access frequencies and LOH discloses indicating whether or not a unit of storage may be evicted (or ‘swappable/not swappable’), the Office maintains the combination of references fully discloses the recited limitation.
In response to {Argument 3}, the applicant alleges MATTHEWS does not teach “data structure information for first and second data structures generated during system initialization that indicates first data structures as swappable that are expected to be updated less frequently than second data structures that are expected to be update most frequently of updated data structures” since MATTHEWS just mentions that during a boot, cache is updated with a write. Again, in response, the Office notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In this case, the Office relies upon the combination of IINUMA, LOH, RAPOPORT, and MATTHEWS for fully disclosing the recited features of the claim.  While the Office Action acknowledges the IINUMA, LOH, and RAPOPORT may not disclose generating data structures during system initialization, the Office maintains it would be obvious to one of ordinary skill in the art to modify or ‘generate’ data structures during system initialization provided the additional teachings of MATTHEWS for reasons provided in the rejection of record.
In response to {Argument 4}, the applicant alleges the combination of IINUMA and LOH do not teach “selecting second data structures in the first level memory device having lowest of the access counts which are indicated as swappable in the data structure information instances for the data structure” since IINUMA individually discloses evicting a file having a lowest access count while LOH individually discloses indicating whether or not a cache block may be evicted.  The Office maintains it would be obvious to one of ordinary skill in the art, in view of the combination of IINUMA and LOH, that files indicated as ‘not swappable’ would not be eligible for eviction when IINUMA determines the file with the lowest access count for eviction when space is required in memory for servicing a requested file.  As such, the Office maintains the combination of references teaches the eviction of a file with the lowest access count of the files eligible for eviction which meets the recited limitation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 12, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA (US PGPub 2002/0032671) in further view of LOH et al (US PGPub 2014/0164711), RAPOPORT et al (US PGPub 2016/0253265), MATTHEWS (US PGPub 2007/0038850), and RAJ (US Patent 8,954,718).

With respect to Claims 1, 12, and 23, IINUMA discloses a computer program product/system/method for managing data in a plurality of memory 2devices (Fig 1, Cache Memory 113 and External Storage 106), the computer program product comprising a computer readable storage medium 3having computer readable program code embodied therein that when executed performs 4operations, the operations comprising:  
maintaining data structure information instances for data structures (¶[0032] – cache management table 111 {a table entry analogous to a ‘data structure information instance’} may store property information concerning each file {‘data structure’});
wherein the first level memory device has lower latency than the second level 9memory device (¶[0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file), wherein the first and the second data structures are identified as having a file name or object name (¶[0031] – files may be stored in cache memory 113; ¶[0032] – cache management table 111 may store the name of each file preserved in cache memory).
maintaining access counts for the second data structures stored in the first level memory 11device that are indicated as swappable (¶[0032] – cache management table 111 may store property information concerning each file including access count from a user);
12selecting second data structures in the first level memory device having a lowest of access 13counts of the second data structures that are indicated as swappable (¶[0015] – when there is no space for storing a requested file in memory, the file having the least access count among the files in the memory is ejected {determining a file by comparing access counts among the files is analogous to the claimed ‘selecting’});
14removing the selected second data structures from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected); and 
15retaining the selected second data structures in the second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA may not explicitly disclose indicating, in data structure information, that first data structures are not swappable and second data structures are swappable based on estimated frequencies the first and the second data structures will be accessed, wherein the first data structures are estimated to be more frequently accessed than the second data structures, wherein the data structures are generated during system initialization, wherein the first data structures indicated as not swappable are 7maintained in a first level memory device and not moved to a second level memory 8device; and wherein the first and the second data structures comprise configuration information generated by an operating system.
However, LOH discloses indicating, in data structure information, that first data structures are not swappable and second data structures are swappable based on the first and the second data structures will be accessed (Section [0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures with the variable would be indicated as being ‘not swappable’; likewise, data structures without the variable would be indicated as being ‘swappable’), wherein the first data structures indicated as not swappable are 7maintained in a first level memory device and not moved to a second level memory 8device (Section [0080-0081] - blocks with a corresponding variable {e.g. an entry in a ‘do-not-replace table’} set by the cache management mechanism subjects the block from being evicted).
IINUMA and LOH are analogous art because they are from the same field of endeavor of data management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and LOH before him or her, to modify the cache management policies of IINUMA to include non-evictable entries as taught by LOH.  A motivation for doing so would have been to anticipate future access to the block saving system performance of evicting and reloading the block into cache (¶[0080]).  Therefore, it would have been obvious to combine IINUMA and LOH to obtain the invention as specified in the instant claims.
IINUMA and LOH may not explicitly disclose wherein the determination of the first and second data structures will be accessed is based on estimated frequencies of the first and second data structures, wherein the first data structures are estimated to be more frequently accessed than the second data structures, wherein the data structures are generated during system initialization and wherein the first and the second data structures comprise configuration information generated by an operating system.
However, RAPOPORT discloses wherein the determination of the first and second data structures will be accessed is based on estimated frequencies of the first and second data structures (Section [0009-0010] – estimated access frequencies of memory pages may be and organized in a memory page list by the estimated access frequency; memory pages may be evicted based on the memory page list), wherein the first data structures are estimated to be more frequently accessed than the second data structures (Section [0015] – memory pages that are in frequent use should be retained in volatile memory while rarely accessed memory pages should be evicted to non-volatile storage).
IINUMA, LOH, and RAPOPORT are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, and RAPOPORT before him or her, to modify the data structures of the combination of IINUMA and LOH to include modifying data structures in cache during a boot process as taught by RAPOPORT.  A motivation for doing so would have been to make better eviction decisions so that the likelihood of reclaiming memory pages is reduced thus improving system performance (Section [0016]).  Therefore, it would have been obvious to combine IINUMA, LOH, and RAPOPORT to obtain the invention as specified in the instant claims.
IINUMA, LOH, and RAPOPORT may not explicitly disclose wherein the data structures are generated during system initialization and wherein the first and the second data structures comprise configuration information generated by an operating system.
However, MATTHEWS discloses wherein the data structures are generated during system initialization (¶[0048] – during a boot process or system initialization, write data may be updated in the cache).
IINUMA, LOH, RAPOPORT, and MATTHEWS are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, and MATTHEWS before him or her, to modify the data structures of the combination of IINUMA, LOH, and RAPOPORT to include modifying data structures in cache during a boot process as taught by MATTHEWS.  A motivation for doing so would have been to reduce the need for disk access during system initialization (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, and MATTHEWS to obtain the invention as specified in the instant claims.
IINUMA, LOH, RAPOPORT, and MATTHEWS may not explicitly disclose wherein the first and the second data structures comprise configuration information generated by an operating system.
However, RAJ discloses wherein the first and the second data structures comprise configuration information generated by an operating system (Fig 1D – block data structure 125; Col 7, Line 57 through Col 8, Line 20 – field 125A of a first segment 129 of the block data structure 125 may include a physical block number (PVBN) {‘configuration information’} maintained by the operating system).
IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ before him or her, to modify the data structures of the combination of IINUMA, LOH, RAPOPORT, and MATTHEWS to include configuration information as taught by RAJ.  A motivation for doing so would have been to provide data structures that may be used to direct initialization of multiple virtual machines to a cached copy of a boot image (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ to obtain the invention as specified in the instant claims.

With respect to Claims 12 and 13, the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.  
IINUMA further discloses wherein the operations further 2comprise: 3for the selected second data structures that are already in the second level memory device, 4deleting the selected second data structures from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected) and retain in the second 5level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
LOH further discloses wherein the operations further 2comprise: 6for the selected second data structures that are not in the second level memory device, 7copying the selected second data structures from the first level memory device to the second level 8memory device (¶ [0072] – evicted cache blocks may be written to a next lower level of cache).  

Claims 3, 6, 14, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERISSEN (US PGPub 2019/0370177).

With respect to Claims 13 and 14, the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.
IINUMA further discloses removing the selected second set of second data structures from the first level memory 12device (¶[0015] – the file having the least access count among the files in the memory is ejected); and 13retaining the selected second set of second data structures in the second level memory 14device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ may not explicitly disclose wherein the access counts 2maintained for the second data structures include a read access count and 3an update access count, wherein the selecting second data structures having the lowest of the access counts comprises: determining second data structures in the first level memory device having a lowest of update access 6counts, wherein the selected second data structures comprise a selected first set of second data structures 7having the lowest of the update access counts;  8selecting a second set of second data structures in the first level memory device having a 9lowest of read access counts after removing the selected first set of second data structures from the first 10level memory device.  
However, OLDERDISSEN discloses wherein the access counts 2maintained for the second data structures include a read access count and 3an update access count (¶ [0037] – read and write counters may be associated with a particular page), wherein the selecting second data structures having the lowest of the access counts comprises: Firm No. 0018.09075determining second data structures in the first level memory device having a lowest of update access 6counts, wherein the selected second data structures comprise a selected first set of second data structures 7having the lowest of the update access counts (¶ [0072] – pages with the lowest access count are identified for eviction);  8selecting a second set of second data structures in the first level memory device having 9lowest read counts after removing the selected first set of second data structures from the first 10level memory device (¶ [0072] – pages with the lowest access count are identified for eviction).
IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the eviction policy of the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ to include evictions based on read and write access counts as taught by OLDERDISSEN.  A motivation for doing so would have been to refine the eviction policy to be based an indication of the frequency and timing of a particular type of access to a particular page of memory (¶[0037]).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claims 16, 17, and 25, the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ disclose computer program product/system/method of each respective parent claim.  
LOH further discloses wherein 7the second level memory device allows for a greater number of erase cycles than the third 8level memory device (¶ [0050] – when data is accessed by a processor core, the processor determines whether the data is available in main memory; if not, data may be retrieved from mass-storage device; ¶ [0048] – mass storage device may include a flash memory {a memory type that would have a fewer number of erase cycles than L2 cache RAM}).
IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ may not explicitly disclose wherein a first threshold is 2associated with the second level memory device and a second threshold is associated with 3a third level memory device, wherein the first threshold is greater than the second 4threshold, wherein the operations further comprise:  5copying determined data structures having counts below the second threshold to 6the third level memory device and deleting from the first level memory device, wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having counts between the first threshold and the second 11threshold, and wherein the determined data structures having counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices.  
However, OLDERDISSEN discloses wherein a first threshold is 2associated with the second level memory device and a second threshold is associated with 3a third level memory device, wherein the first threshold is greater than the second 4threshold (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system), wherein the operations further comprise:  5copying determined data structures having counts below the second threshold to 6the third level memory device and deleting from the first level memory device (¶ [0072] – pages with the lowest access count are identified for eviction), wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having counts between the first threshold and the second 11threshold, and wherein the determined data structures having counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices  (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system).
IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of LOH, RAPOPORT, MATTHEWS, RAJ, OLDERDISSEN, and WU et al (US PGPub 2017/0075812).

With respect to Claims 14 and 15, the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERISSEN disclose the computer program product/system of each respective parent claim.
IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN may not explicitly disclose wherein the operations further 2comprise:  3first determining whether available space in the first level memory device falls 4below a low space threshold, wherein the determining the selected first set of second data 5structures having the lowest of the update access counts is performed in response to determining that 6the available space in the first level memory device falls below the low space threshold;  7and 8second determining whether available space in the first level memory device falls 9below the low space threshold after removing the selected first set of second data structures from 10the first level memory device, wherein the second set of second data structures is selected in 11response to the second determining whether available space in the first level memory 12device falls below the low space threshold.
However, WU discloses wherein the operations further 2comprise:  3first determining whether available space in the first level memory device falls 4below a low space threshold, wherein the determining the selected first set of second data 5structures having the lowest of the update access counts is performed in response to determining that 6the available space in the first level memory device falls below the low space threshold (Section [0038] – when the write buffer {‘first level memory device’} reaches a reference threshold value, a module is configured to evict data from the write buffer to maintain the size of the write buffer below the threshold value);  7and 8second determining whether available space in the first level memory device falls 9below the low space threshold after removing the selected first set of second data structures from 10the first level memory device, wherein the second set of second data structures is selected in 11response to the second determining whether available space in the first level memory 12device falls below the low space threshold (Section [0065] – data may be evicted from the read cache {‘first level memory device’} in response to a size of an unused region being less than a threshold value).  
IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, OLDERDISSEN, and WU are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, OLDERISSEN, and WU before him or her, to modify the eviction policies of the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN to include evicting data from memory based on the capacity of the memory as taught by WU.  A motivation for doing so would have been to provide a cache eviction policy a way to determine when to evict data (Section [0038]).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, OLDERISSEN, and WU to obtain the invention as specified in the instant claims.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of HIRATSUKA (US PGPub 2012/00544421).

With respect to Claims 17 and 18, IINUMA discloses a computer program product/system for managing data in a plurality of memory 2devices (Fig 1, Cache Memory 113 and External Storage 106), the computer program product comprising a computer readable storage medium 3having computer readable program code embodied therein that when executed performs 4operations, the operations comprising:  
maintaining access counts for data structures stored in a first level memory 11device (¶ [0032] – cache management table 111 may store property information concerning each file including access count from a user) having a lower latency than the second level 9memory device (¶ [0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file); 10 
12in response to accessing a data structure in the second level memory device and 13not the first level memory device, copying the accessed data structure from the second level memory device to the first level memory device (¶ [0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶ [0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory).
IINUMA may not explicitly disclose determining whether an access count of the accessed data structure is suitable for an endurance of the second level memory device; and copying the accessed data structure from the second level memory device storing the accessed data structure to a third level memory device having an endurance suitable for the access count of the accessed data structure in response to the determining that the access count of the accessed data structure is not suitable for the endurance of the second level memory device.
HIRATSUKA discloses determining whether an access count of the accessed data structure is suitable for an endurance of the second level memory device; and copying the accessed data structure from the second level memory device storing the accessed data structure to a third level memory device having an endurance suitable for the access count of the accessed data structure in response to the determining that the access count of the accessed data structure is not suitable for the endurance of the second level memory device (Abstract – “nonvolatile memory whose write endurance is high is assigned to write cache” and “nonvolatile memory whose write endurance is low is assigned to the read cache”; Fig 8; ¶[0080] – when an entry whose access frequency {analogous to ‘access count of the accessed data structure’} is equal to or more than a predetermined number of times {analogous to determining whether or not a memory is ‘suitable for an endurance’ of a memory} in first nonvolatile  memory 104 {analogous to ‘second level memory device’}, the entry is removed and transferred to second nonvolatile memory 103).
IINUMA and HIRATSUKA are analogous art because they are from the same field of endeavor of data management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and HIRATSUKA before him or her, to modify the external storage and modify the cache management policies of IINUMA to include multiple nonvolatile memories and moving data between memories based on memory endurance as taught by HIRATSUKA.  A motivation for doing so would have been to optimize the performance of the external storage by including memory types that have a tradeoff between performance and endurance so that frequently accessed data is stored in the higher endurance memory while lower accessed data is stored in the lower endurance memory (¶[0007]).  Therefore, it would have been obvious to combine IINUMA and HIRATSUKA to obtain the invention as specified in the instant claims.
 IINUMA
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of HIRATSUKA and KARIPPARA.

With respect to Claim 18 and 19, the combination of IINUMA and HIRATSUKA disclose the computer program product/system of each respective parent claim.
IINUMA and HIRATSUKA do not appear to explicitly disclose wherein the operations further 2comprise: 3updating copies of the accessed data structure in the first level memory device and the 4second level memory device in response to the accessing the data structure comprising an 5update to the data structure. 
However, KARIPPARA discloses wherein the operations further 2comprise:  3updating copies of the accessed data structure in the first level memory device and the 4second level memory device in response to the accessing the data structure comprising an 5update to the data structure (Section [0038] – cache policies may include a write-through mode, where when data is written to cache, data is also writes the same data to secondary storage).
IINUMA, HIRATSUKA, and KARIPPARA are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, HIRATSUKA, and KARIPPARA before him or her, to modify the cache policies of the combination of IINUMA and HIRATSUKA to include write-through mode as taught by KARIPPARA.  A motivation for doing so would have been to perform a preparatory operation prior to the data being evicted from cache enabling the system to not need to track whether data is ‘dirty’ or ‘clean (Section [0038]).  Therefore, it would have been obvious to combine IINUMA, HIRATSUKA, and KARIPPARA to obtain the invention as specified in the instant claims.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of HIRATSUKA and OLDERISSEN.

With respect to Claims 19 and 20, the combination of IINUMA and HIRATSUKA disclose the computer program product/system of each respective parent claim.
IINUMA and HIRATSUKA may not explicitly disclose wherein the operations further comprise:  3incrementing the access count for the accessed data structure; 4determining whether the access count for the accessed data structure exceeds a threshold; 5and 6removing the accessed data structure from the second level memory device in response to 7the access count exceeding the threshold, wherein the accessed data structure is retained in the second 8level memory device in response to the access count not exceeding the threshold.  
However, OLDERDISSEN discloses wherein the operations further comprise: incrementing the access count for the accessed data structure (¶ [0037] – read counters are incremented each time a page is read; write counters are incremented each time a page is written); 4determining whether the access count for the accessed data structure exceeds a threshold; 5and 6removing the accessed data structure from the second level memory device in response to 7the access count exceeding the threshold, wherein the accessed data structure is retained in the second 8level memory device in response to the access count not exceeding the threshold (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system).  
IINUMA, HIRATSUKA, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, HIRATSUKA, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA and HIRATSUKA to include access count thresholds as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, HIRATSUKA, and OLDERDISSEN to obtain the invention as specified in the instant claims.

Claims 10, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of HIRATSUKA, LOH, and OLDERISSEN.

With respect to Claim 110 and 21, the combination of IINUMA and HIRATSUKA disclose the computer program product/system of each respective parent claim.
IINUMA and HIRATSUKA may not explicitly disclose wherein the accessing the data 2structure comprises updating the data structure, wherein the operations further 3comprise:  4in response to the accessed data structure in the third level memory device and not 5the first level memory device, copying the accessed data structure from the third level 6memory device to the first level memory device, wherein the second level memory 7device allows for a greater number of erase cycles than the third level memory device; removing a copy of the accessed data structure from the third level memory device 9in response to there being a copy of the accessed data structure in the third level memory 10device and the access count for the accessed data structure is between a first threshold and a second threshold, wherein the first threshold is greater than the second threshold; and Firm No. 0018.090712removing a copy of the accessed data structure from the second level memory 13device in response to there being a copy of the accessed data structure in the second level 14memory device and the access count for the accessed data structure is above the second 15threshold.
However, LOH discloses wherein the accessing the data 2structure comprises updating the data structure, wherein the operations further 3comprise:  4in response to the accessed data structure in the third level memory device and not 5the first level memory device, copying the accessed data structure from the third level 6memory device to the first level memory device, wherein the second level memory 7device allows for a greater number of erase cycles than the third level memory device (Section [0050] – when data is accessed by a processor core, the processor determines whether the data is available in main memory; if not, data may be retrieved from mass-storage device; Section [0048] – mass storage device may include a flash memory {a memory type that would have a fewer number of erase cycles than L2 cache RAM}).
IINUMA, HIRATSUKA, and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, HIRATSUKA, and LOH before him or her, to modify access of data stored in nonvolatile memory of the combination of IINUMA and HIRATSUKA to include searching multiple memories of the hierarchy as taught by LOH.  A motivation for doing so would have been to allow data to be allocated to a memory best suited to serve the data in a multiple memory storage system.  Therefore, it would have been obvious to combine IINUMA, HIRATSUKA, and LOH to obtain the invention as specified in the instant claims.
IINUMA, HIRATSUKA, and LOH may not explicitly disclose 8removing a copy of the accessed data structure from the third level memory device 9in response to there being a copy of the accessed data structure in the third level memory 10device and the access count for the accessed data structure is between a first threshold and a second threshold, wherein the first threshold is greater than the second threshold; and Firm No. 0018.090712removing a copy of the accessed data structure from the second level memory 13device in response to there being a copy of the accessed data structure in the second level 14memory device and the access count for the accessed data structure is above the second 15threshold. 
However, OLDERDISSEN discloses removing a copy of the accessed data structure from the third level memory device 9in response to there being a copy of the accessed data structure in the third level memory 10device and the access count for the accessed data structure is between a first threshold and a second threshold, wherein the first threshold is greater than the second threshold (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system); and 30Docket Number: P201906010US01Firm No. 0018.090712removing a copy of the accessed data structure from the second level memory 13device in response to there being a copy of the accessed data structure in the second level 14memory device and the access count for the accessed data structure is above the second 15threshold (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system). 
IINUMA, HIRATSUKA, LOH, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, HIRATSUKA, LOH, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, HIRATSUKA, and LOH to include access count thresholds as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, HIRATSUKA, LOH, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claim 111 and 22, the combination of IINUMA, HIRATSUKA, LOH, and OLDERDISSEN disclose the computer program product/system of each respective parent claim.
The current combination of IINUMA, HIRATSUKA, LOH, and OLDERDISSEN, as per each respective parent claim, may not explicitly disclose wherein the operations further 2comprise:  3copying the accessed data structure to the second level memory device in response 4to there being a copy of the accessed data structure in the third level memory device and 5the access count for the accessed data structure is between the first threshold and the 6second threshold.  
However, OLDERDISSEN also discloses wherein the operations further 2comprise:  3copying the accessed data structure to the second level memory device in response 4to there being a copy of the accessed data structure in the third level memory device and 5the access count for the accessed data structure is between the first threshold and the 6second threshold  (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system).
IINUMA, HIRATSUKA, LOH, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, HIRATSUKA, LOH, and OLDERDISSEN before him or her, to modify the cache structure of the current combination of IINUMA, HIRATSUKA, LOH, and OLDERDISSEN to include multiple tiers as further taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, HIRATSUKA, LOH, and OLDERDISSEN to obtain the invention as specified in the instant claims.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of HIRATSUKA, LOH, and RAPOPORT.

With respect to Claims 26 and 27, the combination of IINUMA and HIRATSUKA disclose the computer program product/system of each respective parent claim.
IINUMA further discloses wherein the access counts are maintained for the data structures indicated as swappable (¶[0032] – cache management table 111 may store property information concerning each file including access count from a user).
IINUMA and HIRATSUKA may not explicitly disclose indicating data structures as swappable that are expected to be updated less frequently than data structures that are expected to be updated more frequently of updated data structures, wherein data structures not indicated as swappable are maintained in a first level memory device and not moved to a second level memory device.
However, LOH discloses indicating data structures as swappable based on future accessing of the data structures (Section [0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures with the variable would be indicated as being ‘not swappable’; likewise, data structures without the variable would be indicated as being ‘swappable’), wherein data structures not indicated as swappable are maintained in a first level memory device and not moved to a second level memory device (Section [0080-0081] - blocks with a corresponding variable {e.g. an entry in a ‘do-not-replace table’} set by the cache management mechanism subjects the block from being evicted).
IINUMA, HIRATSUKA, and LOH are analogous art because they are from the same field of endeavor of data management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, HIRATSUKA, and LOH before him or her, to modify the cache management policies of the combination of IINUMA and HIRATSUKA to include non-evictable entries as taught by LOH.  A motivation for doing so would have been to anticipate future access to the block saving system performance of evicting and reloading the block into cache (¶[0080]).  Therefore, it would have been obvious to combine IINUMA, HIRATSUKA, and LOH to obtain the invention as specified in the instant claims.
IINUMA, HIRATSUKA, and LOH may not explicitly disclose the determination of the first and second data structures will be accessed is based on estimated frequencies of the first and second data structures.
However, RAPOPORT discloses wherein the determination of the first and second data structures will be accessed is based on estimated frequencies of the first and second data structures (Section [0009-0010] – estimated access frequencies of memory pages may be and organized in a memory page list by the estimated access frequency; memory pages may be evicted based on the memory page list), wherein the first data structures are estimated to be more frequently accessed than the second data structures (Section [0015] – memory pages that are in frequent use should be retained in volatile memory while rarely accessed memory pages should be evicted to non-volatile storage).
IINUMA, HIRATSUKA, LOH, and RAPOPORT are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, and RAPOPORT before him or her, to modify the data structures of the combination of IINUMA, HIRATSUKA, and LOH to include modifying data structures in cache during a boot process as taught by RAPOPORT.  A motivation for doing so would have been to make better eviction decisions so that the likelihood of reclaiming memory pages is reduced thus improving system performance (Section [0016]).  Therefore, it would have been obvious to combine IINUMA, HIRATSUKA, LOH, and RAPOPORT to obtain the invention as specified in the instant claims.




(The rest of this page is intentionally left blank)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/            Examiner, Art Unit 2137